Citation Nr: 1730810	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  15-35 122A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to Category I status for self-employment for purposes of vocational rehabilitation and education benefits.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1974 to November 1977 and from November 1978 to January 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 administrative decision of the Department of Veterans Affairs (VA), of which the Veteran was informed in August 2014.

In January 2017, the Veteran testified at a Board Central Office hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The probative, competent evidence does not demonstrate that all traditional employment goals other than self-employment are unsuitable due to the severity of the Veteran's service-connected disabilities.  


CONCLUSION OF LAW

The criteria for entitlement to Category I status for self-employment for purposes of vocational rehabilitation and education benefits have not been met.  38 C.F.R. 
§ 21.257 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has argued that he was not notified of the requirements to establish Category I status and that, if he had been notified, he would have submitted evidence sufficient to establish that status.  Upon review, the Board notes that the Veteran was at least notified of such requirements in the July 2014 denial and the October 2015 Statement of the Case.  Furthermore, during the January 2017 hearing, the undersigned VLJ specifically offered the Veteran an opportunity to submit additional evidence and the Veteran declined.  Accordingly, the Board finds no prejudice in proceeding with adjudication of this matter and that remanding to provide further notice would not benefit the Veteran.  

The Board also notes the argument made by the Veteran's representative at the hearing that the VA Regional Office (RO) did not follow a recommendation made in the July 2014 denial of Category I status by the VA Central Office to reassess the Veteran's suitability for traditional employment and, as such, the matter should be remanded.  Upon review, the Board notes that no specific guidance was provided for how such reassessment should be made and, in any event, in a subsequent Statement of the Case the RO reviewed all of the evidence of record and determined that self-employment was not the only suitable, reasonable employment goal for the Veteran.  

Finally, the Board notes the argument of the Veteran's representative that the case should be remanded in order to have the RO define "reasonable employment goals" and provide examples of specific employment goals that would be suitable for the Veteran.  The Board finds such remand unnecessary, as the relevant consideration is whether self-employment is the only suitable goal based on consideration of the entire record, and a specific finding as to which types of employment the Veteran could obtain need not be made.  Furthermore, the Board is aware of no basis in law or procedure by which to require the RO to narrow their findings to such a degree prior to adjudication.  

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
The primary regulations pertaining to VA vocational rehabilitation and education self-employment services are found at 38 C.F.R. §§ 21.257 and 21.258 (2016).  Pertinent to this case, 38 C.F.R. § 21.257(a) generally indicates that a program of vocational rehabilitation benefits and services may include self-employment for an individual if VA determines that such an objective is a suitable vocational goal.  
38 C.F.R. § 21.257(c)-(e) defines the scope of self-employment services.  General services and material support that can potentially be provided to any individual for whom self-employment is determined to be a suitable goal include vocational training, incidental training in the management of a business, payment of license or other fees required for self-employment, necessary tools and supplies for the occupation, and other services described in 38 C.F.R. § 21.252 (2016).  38 C.F.R. 
§ 21.257(d).  "Individuals with the most severe service-connected disability who require self-employment" may potentially be provided all of the services described in 38 C.F.R. § 21.257(d) and additional services described in 38 C.F.R. § 21.214 (2016).  An individual with the most severe-service connected disability who requires self-employment is defined as an individual who has been determined by VA to have limitations affecting employability arising from the effects of his or her service-connected disability, which are so severe as to necessitate selection of self-employment as the only reasonably feasible vocational goal.  38 C.F.R. § 21.257(b).
 
Internal regulations in Manual M28R guide the administration of self-employment services to eligible Veterans.  These regulations include M28R, Part VI, Section A, Chapter 9.05, which describes two categories of Veterans who may receive self-employment assistance.  Category I assistance will only be provided to a veteran who has a Serious Employment Handicap (SEH); has the most-severe service-connected disabilities; has employment limitations so severe that self-employment is the only option to achieve the rehabilitation goal; and for whom all other reasonable employment goals are unsuitable due to the severity of his or her service-connected disability.  Id.  The Board notes that this "Category I" designation simply represents the implementation of 38 C.F.R. § 21.257 as it applies to Veteran's with "the most severe service-connected disability who require self-employment."  The M28R further provides that, given the stringent requirements for Category I status, the expectation is that only a small number of veterans will qualify for this level of self-employment service.  Notably, all Category I cases must be submitted to the VA Central Office for approval.  Category II assistance is provided to a veteran who has an employment handicap or who has an SEH but whose service-connected disability is not considered most severe.

The Veteran has a bachelor's degree in sociology and a master's degree in social work.  He worked as a Family Investment Specialist with the Baltimore County Department of Social Services from February 2005 through February 2014, at which time he medically retired.  While there is no documentation of record regarding specific efforts made prior to his retirement, the Veteran testified that attempts at accommodations were made in the months before he retired but were not sufficient.  The Veteran applied for vocational rehabilitation and education assistance in November 2012, and was originally afforded vocational assistance with a goal of keeping his job with the Department of Social Services and furthering his career in the area of social work.  He completed a training course to assist him in completing social work licensure, but did not pass the licensure examination; he asserts he was unable to pass because his service-connected disabilities prevented him from being able to sit for the entire examination period.  He elected not to retake the licensure examination, although he was eligible, and subsequently chose to pursue the self-employment track of vocational rehabilitation and education and was afforded Category II assistance.  He developed a business plan for a tax preparation business and worked with the VA Business Accelerator program.  He began the business in January 2014 without the approval of his business plan.  

In May 2014, the Veteran's vocational rehabilitation counselor recommended the assignment of Category I assistance and submitted a memorandum to the VA Central Office for concurrence.  The memorandum indicated that the Veteran's service-connected disabilities had been increased to a combined 100 percent disability rating, and that such disabilities resulted in chronic pain.  The memorandum further noted that the Veteran had experience and training to effectively manage his tax preparation business, and that employment within that field was primarily sedentary.  Additionally, the memorandum related the Veteran's assertion that this employment option was most feasible due to his continued service-connected disabilities and limited flexibility options in the field of human services since he was unable to successfully pass the social work licensure examination.  In August 2014, Category I services were denied by the VA Central Office based on a finding that the evidence did not reflect that all traditional employment goals other than self-employment were unsuitable for the Veteran.  The decision further indicated that the Veteran's total schedular disability rating alone was not sufficient to determine that a Category I designation was warranted.

The Veteran had a combined disability rating of 100 percent from February 2013, and a total disability rating based on individual unemployability due to service-connected disability has been assigned from September 29, 2015.  Service connection is in effect for bilateral hearing loss, tinnitus, cervical radiculopathy of the left upper extremity, left shoulder tendonitis, right shoulder tendinopathy, degenerative joint disease of the cervical spine, arthritis of the bilateral knees and associated limitation of motion, and bilateral ankle sprains.  

Upon review, the Board finds that, while the Veteran has an SEH, the evidence does not reflect that all reasonable employment goals other than self-employment are unsuitable due to the severity of his service connected disabilities.  The crux of the Veteran's argument that self-employment is the only reasonable employment goal for him appears to be that he could not sit for the time period required to complete the social work licensure examination and, as such, cannot work in his chosen field and can only be self-employed.  Upon review, however, the Board finds that just because one area of employment may be closed to the Veteran does not mean that others are not available.  Furthermore, there is no indication in the record that the Veteran requested testing accommodations that could have potentially allowed him to complete the licensure examination or that all positions in the social work field require licensure.  The Veteran has also argued that self-employment is the only reasonable employment goal because it is important for him to be able to maintain a flexible schedule due to his chronic pain.  While the Board notes that the Veteran's service-connected disabilities are severe, as reflected by his disability ratings and by the finding that he has an SEH, the medical evidence of record suggests that the Veteran would be capable of sedentary employment when afforded the opportunity for regular breaks or further accommodations.  In that regard, when the Veteran applied for disability benefits from the Social Security Administration (SSA), a Residual Functional Capacity Assessment completed in January 2014 suggested that the Veteran would be capable of sitting or standing for six hours each out of an eight hour work day with normal breaks despite his chronic pain.  The Veteran has a high level of education which would not require him to seek physical employment.  To the extent that the Veteran's ability to seek employment is impaired by any psychiatric disorder, such disability is not service-connected.

The Board is cognizant that the Veteran has a high level of service-connected disability and has been awarded a TDIU and SSA disability benefits, but notes that the standards used in these determinations is different than the one at issue here.  Given the mandate that Category I benefits be afforded only in cases where self-employment is the only suitable employment goal due to the severity of his service-connected disabilities, and particularly in light of the stated expectation that only a small number of veterans will qualify for this level of self-employment service, the Board finds that assignment of Category I status for self-employment for purposes of vocational rehabilitation and education benefits cannot be granted in this case.  Accordingly, the Veteran's appeal must be denied.


ORDER

Entitlement to Category I status for self-employment for purposes of vocational rehabilitation and education benefits is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


